Wilmington Sav. Fund Socy., FSB v Moriarty-Gentile (2021 NY Slip Op 00327)





Wilmington Sav. Fund Socy., FSB v Moriarty-Gentile


2021 NY Slip Op 00327


Decided on January 20, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 20, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
SYLVIA O. HINDS-RADIX
COLLEEN D. DUFFY
VALERIE BRATHWAITE NELSON, JJ.


2018-14492
 (Index No. 601868/15)

[*1]Wilmington Savings Fund Society, FSB, etc., respondent, 
vCathy Moriarty-Gentile, et al., appellants, et al., defendants.


Charles Wallshein, Melville, NY, for appellants.
Jeffrey A. Kosterich & Associates, Tuckahoe, NY (Michael Li of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendants Cathy Moriarty-Gentile and Joseph Gentile appeal from an order of the Supreme Court, Suffolk County (John H. Rouse, J.), dated August 3, 2018. The order, insofar as appealed from, granted the plaintiff's motion for an order of reference, and, after a hearing, in effect, denied that branch of those defendants' cross motion which was pursuant to CPLR 3211(a)(8) to dismiss the complaint insofar as asserted against them for lack of personal jurisdiction.
ORDERED that the appeal is dismissed, without costs or disbursements.
The appeal must be dismissed because the right of direct appeal from the order terminated with the entry of the order and judgment of foreclosure and sale in the action (see Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order are brought up for review and are considered on the appeal from the order and judgment of foreclosure and sale (Wilmington Savings Fund Society, FSB v Moriarty-Gentile, _____ AD3d _____ [Appellate Division Docket Nos. 2019-09837, 2019-10367; decided herewith]; see CPLR 5501[a][1], Matter of Aho, 39 NY2d at 248).
RIVERA, J.P., HINDS-RADIX, DUFFY and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court